Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance 
Claims 1-5, 7-15, and 17-22 are allowed.  All rejections are withdrawn.  The amendments dated 4-12-21 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claims 1 and 11 and 21.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
	The prior art fails to disclose or suggest either individually or together with any other prior art of record “[a]  system for determining the number of remote vehicles following a host vehicle, 
the system comprising:
a receiver configured to receive information related to 
a plurality of remote vehicles, 
the information for the plurality of remote vehicles including, for each remote vehicle, 
a vehicle location and 
a vehicle travel path; and
an electronic controller configured to determine 
a location and 
a travel path of the host vehicle, 
compare the location of the host vehicle with the vehicle location of each of the plurality of remote vehicles, 
compare the travel path of the host vehicle with the vehicle travel path of each of the remote vehicles, and cause 
the host vehicle to perform 
a mitigation operation configured to enable 
at least one of the plurality of remote vehicles to pass the host vehicle when the electronic controller determines that jurisdictional requirements require the host vehicle to give way to the plurality of remote vehicles, 

the host vehicle is traveling along a road and 
a predetermined number of the plurality of remote vehicles are disposed behind the host vehicle within the same lane and in the same direction such that-
 the travel path of the host vehicle and 
the vehicle travel path of 
each of the predetermined number of the plurality of remote vehicles is the same, 
such that the predetermined number of the plurality of remote vehicles 
are unable to pass until after 
performance of the mitigation operation”.
	In the examiner interview of 3-16-21, the applicant states that the invention is involved in a single lane of travel like a mountain road where it is against the law to pass a second vehicle in one lane, instead a vehicle has to stop to allow a vehicle to pass down the land before the vehicle can move further. 

	Erlien discloses a receiver where all of the vehicles can communicate their relative velocity and acceleration in a platoon.  

	Erlien is silent as to “[a]  system for determining the number of remote vehicles following a host vehicle, 
the system comprising:
a receiver configured to receive information related to 
a plurality of remote vehicles, 
the information for the plurality of remote vehicles including, for each remote vehicle, 
a vehicle location and 
a vehicle travel path; and
an electronic controller configured to determine 
a location and 
a travel path of the host vehicle, 
compare the location of the host vehicle with the vehicle location of each of the plurality of remote vehicles, 
compare the travel path of the host vehicle with the vehicle travel path of each of the remote vehicles, and cause 
the host vehicle to perform 
a mitigation operation configured to enable 
at least one of the plurality of remote vehicles to pass the host vehicle when the electronic controller determines that jurisdictional requirements require the host vehicle to give way to the plurality of remote vehicles, 

the host vehicle is traveling along a road and 
a predetermined number of the plurality of remote vehicles are disposed behind the host vehicle within the same lane and in the same direction such that-
 the travel path of the host vehicle and 
the vehicle travel path of 
each of the predetermined number of the plurality of remote vehicles is the same, 
such that the predetermined number of the plurality of remote vehicles 
are unable to pass until after 
performance of the mitigation operation”.

	Zagorski teaches a collision avoidance distance between following vehicles.  Zagorski is silent as to “[a]  system for determining the number of remote vehicles following a host vehicle, 
the system comprising:
a receiver configured to receive information related to 
a plurality of remote vehicles, 
the information for the plurality of remote vehicles including, for each remote vehicle, 
a vehicle location and 
a vehicle travel path; and
an electronic controller configured to determine 
a location and 
a travel path of the host vehicle, 
compare the location of the host vehicle with the vehicle location of each of the plurality of remote vehicles, 
compare the travel path of the host vehicle with the vehicle travel path of each of the remote vehicles, and cause 
the host vehicle to perform 
a mitigation operation configured to enable 
at least one of the plurality of remote vehicles to pass the host vehicle when the electronic controller determines that jurisdictional requirements require the host vehicle to give way to the plurality of remote vehicles, 

the host vehicle is traveling along a road and 
a predetermined number of the plurality of remote vehicles are disposed behind the host vehicle within the same lane and in the same direction such that-
 the travel path of the host vehicle and 
the vehicle travel path of 
each of the predetermined number of the plurality of remote vehicles is the same, 
such that the predetermined number of the plurality of remote vehicles 
are unable to pass until after 
performance of the mitigation operation”.



	Harvey teaches monitoring a fleet of vehicles to park the vehicles very closely.  Harvey is silent as to “[a]  system for determining the number of remote vehicles following a host vehicle, 
the system comprising:
a receiver configured to receive information related to 
a plurality of remote vehicles, 
the information for the plurality of remote vehicles including, for each remote vehicle, 
a vehicle location and 
a vehicle travel path; and
an electronic controller configured to determine 
a location and 
a travel path of the host vehicle, 
compare the location of the host vehicle with the vehicle location of each of the plurality of remote vehicles, 
compare the travel path of the host vehicle with the vehicle travel path of each of the remote vehicles, and cause 
the host vehicle to perform 
a mitigation operation configured to enable 
at least one of the plurality of remote vehicles to pass the host vehicle when the electronic controller determines that jurisdictional requirements require the host vehicle to give way to the plurality of remote vehicles, 

the host vehicle is traveling along a road and 
a predetermined number of the plurality of remote vehicles are disposed behind the host vehicle within the same lane and in the same direction such that-
 the travel path of the host vehicle and 
the vehicle travel path of 
each of the predetermined number of the plurality of remote vehicles is the same, 
such that the predetermined number of the plurality of remote vehicles 
are unable to pass until after 
performance of the mitigation operation”.


	The ‘891 publication teaches a platoon of buses that can follow each other and form a single bus.  The ‘891 is silent as to “[a]  system for determining the number of remote vehicles following a host vehicle, 
the system comprising:
a receiver configured to receive information related to 
a plurality of remote vehicles, 
the information for the plurality of remote vehicles including, for each remote vehicle, 
a vehicle location and 
a vehicle travel path; and
an electronic controller configured to determine 
a location and 
a travel path of the host vehicle, 
compare the location of the host vehicle with the vehicle location of each of the plurality of remote vehicles, 
compare the travel path of the host vehicle with the vehicle travel path of each of the remote vehicles, and cause 
the host vehicle to perform 
a mitigation operation configured to enable 
at least one of the plurality of remote vehicles to pass the host vehicle when the electronic controller determines that jurisdictional requirements require the host vehicle to give way to the plurality of remote vehicles, 

the host vehicle is traveling along a road and 
a predetermined number of the plurality of remote vehicles are disposed behind the host vehicle within the same lane and in the same direction such that-
 the travel path of the host vehicle and 
the vehicle travel path of 
each of the predetermined number of the plurality of remote vehicles is the same, 
such that the predetermined number of the plurality of remote vehicles 
are unable to pass until after 
performance of the mitigation operation”.


	Bergholz teaches where the vehicles have to follow a right of way in an intersection. However it is silent as to a mountain road where the vehicles are all in the same lane as claimed. 
 
	Bergholz is silent as to “[a]  system for determining the number of remote vehicles following a host vehicle, 
the system comprising:
a receiver configured to receive information related to 
a plurality of remote vehicles, 
the information for the plurality of remote vehicles including, for each remote vehicle, 
a vehicle location and 
a vehicle travel path; and
an electronic controller configured to determine 
a location and 
a travel path of the host vehicle, 
compare the location of the host vehicle with the vehicle location of each of the plurality of remote vehicles, 
compare the travel path of the host vehicle with the vehicle travel path of each of the remote vehicles, and cause 
the host vehicle to perform 
a mitigation operation configured to enable 
at least one of the plurality of remote vehicles to pass the host vehicle when the electronic controller determines that jurisdictional requirements require the host vehicle to give way to the plurality of remote vehicles, 

the host vehicle is traveling along a road and 
a predetermined number of the plurality of remote vehicles are disposed behind the host vehicle within the same lane and in the same direction such that-
 the travel path of the host vehicle and 
the vehicle travel path of 
each of the predetermined number of the plurality of remote vehicles is the same, 
such that the predetermined number of the plurality of remote vehicles 
are unable to pass until after 
performance of the mitigation operation”.


	Kutila teaches two different platoons where the vehicles can break away and form different platoons. 

“[a]  system for determining the number of remote vehicles following a host vehicle, 
the system comprising:
a receiver configured to receive information related to 
a plurality of remote vehicles, 
the information for the plurality of remote vehicles including, for each remote vehicle, 
a vehicle location and 
a vehicle travel path; and
an electronic controller configured to determine 
a location and 
a travel path of the host vehicle, 
compare the location of the host vehicle with the vehicle location of each of the plurality of remote vehicles, 
compare the travel path of the host vehicle with the vehicle travel path of each of the remote vehicles, and cause 
the host vehicle to perform 
a mitigation operation configured to enable 
at least one of the plurality of remote vehicles to pass the host vehicle when the electronic controller determines that jurisdictional requirements require the host vehicle to give way to the plurality of remote vehicles, 

the host vehicle is traveling along a road and 
a predetermined number of the plurality of remote vehicles are disposed behind the host vehicle within the same lane and in the same direction such that-
 the travel path of the host vehicle and 
the vehicle travel path of 
each of the predetermined number of the plurality of remote vehicles is the same, 
such that the predetermined number of the plurality of remote vehicles 
are unable to pass until after 
performance of the mitigation operation”.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668